

116 HR 2295 IH: Hardest Hit Housing Act of 2019
U.S. House of Representatives
2019-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2295IN THE HOUSE OF REPRESENTATIVESApril 12, 2019Ms. Clarke of New York (for herself, Mr. Espaillat, Ms. Meng, and Ms. Ocasio-Cortez) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo provide additional funding for the public housing Capital Fund for large public housing
			 agencies, for mortgage foreclosure mitigation assistance, and for
			 incremental rental assistance vouchers, and for other purposes.
	
 1.Short titleThis Act may be cited as the Hardest Hit Housing Act of 2019. 2.Capital Fund amounts for large public housing agencies (a)Authorization of appropriationsIn addition to any amounts authorized to be appropriated for formula grants to public housing agencies from the Capital Fund pursuant to section 9(d)(2) of the United States Housing Act of 1937 (42 U.S.C. 1437g(d)(2)), there is authorized to be appropriated $4,000,000,000 for each of fiscal years 2019 through 2023 for the Public Housing Capital Fund Program under section 9(d) of the United States Housing Act of 1937 (42 U.S.C. 1437g(b)).
 (b)Eligible public housing agenciesAny amounts appropriated pursuant to this section shall be used by the Secretary of Housing and Urban Development only for grants to public housing agencies that own or administer more than 10,000 public housing dwelling units.
 (c)Eligible usesFunds from grants made with amounts appropriated pursuant to this section may be used only for eligible capital activities under section 9(d)(1) of the United States Housing Act of 1937 (42 U.S.C. 1437g(d)(1)). Section 9(g)(3) of such Act shall not apply to any such grant funds.
 3.Assistance to NeighborWorks for mortgage foreclosure mitigation activitiesThere is authorized to be appropriated $5,000,000, for each of fiscal years 2019 through 2023 for assistance to the Neighborhood Reinvestment Corporation for mortgage foreclosure mitigation activities, under the following terms and conditions:
			(1)Mortgage foreclosure mitigation counseling
 (A)The Neighborhood Reinvestment Corporation (in this section referred to as the NRC) may make grants under this paragraph to counseling intermediaries approved by the Department of Housing and Urban Development (in this section referred to as HUD) (with match to be determined by NRC based on affordability and the economic conditions of an area; a match also may be waived by NRC based on the aforementioned conditions) to provide mortgage foreclosure mitigation assistance to the 15 States with highest rates of home mortgage defaults and foreclosures, as of January 1, 2019, to help eliminate the default and foreclosure of mortgages of owner-occupied single-family homes that are at risk of such foreclosure and located in metropolitan statistical areas having the greatest such need. Other than areas with high rates of defaults and foreclosures, grants may also be provided to approved counseling intermediaries based on a geographic analysis of the Nation by NRC which determines where there is a prevalence of mortgages that are risky and likely to fail, including any trends for mortgages that are likely to default and face foreclosure. A State Housing Finance Agency may also be eligible where the State Housing Finance Agency meets all the requirements under this paragraph. A HUD-approved counseling intermediary shall meet certain mortgage foreclosure mitigation assistance counseling requirements, as determined by NRC, and shall be approved by HUD or NRC as meeting these requirements.
 (B)Mortgage foreclosure mitigation assistance shall only be made available to homeowners of owner-occupied homes with mortgages in default or in danger of default. These mortgages shall likely be subject to a foreclosure action and homeowners will be provided such assistance that shall consist of activities that are likely to prevent foreclosures and result in the long-term affordability of the mortgage retained pursuant to such activity or another positive outcome for the homeowner. No funds made available pursuant to this paragraph may be provided directly to lenders or homeowners to discharge outstanding mortgage balances or for any other direct debt reduction payments.
 (C)The use of mortgage foreclosure mitigation assistance by approved counseling intermediaries and State Housing Finance Agencies shall involve a reasonable analysis of the borrower's financial situation, an evaluation of the current value of the property that is subject to the mortgage, counseling regarding the assumption of the mortgage by another non-Federal party, counseling regarding the possible purchase of the mortgage by a non-Federal third party, counseling and advice of all likely restructuring and refinancing strategies or the approval of a work-out strategy by all interested parties.
 (D)NRC may provide up to 15 percent of the total funds made available pursuant to this paragraph to its own charter members with expertise in foreclosure prevention counseling, subject to a certification by NRC that the procedures for selection do not consist of any procedures or activities that could be construed as a conflict of interest or have the appearance of impropriety.
 (E)HUD-approved counseling entities and State Housing Finance Agencies receiving funds made available pursuant to this paragraph shall have demonstrated experience in successfully working with financial institutions as well as borrowers facing default, delinquency, and foreclosure as well as documented counseling capacity, outreach capacity, past successful performance and positive outcomes with documented counseling plans (including post-mortgage foreclosure mitigation counseling), loan workout agreements, and loan modification agreements. NRC may use other criteria to demonstrate capacity in underserved areas.
 (F)Of the total amount made available pursuant to this paragraph, up to $250,000 may be made available to build the mortgage foreclosure and default mitigation counseling capacity of counseling intermediaries through NRC training courses with HUD-approved counseling intermediaries and their partners, except that private financial institutions that participate in NRC training shall pay market rates for such training.
 (G)Of the total amount made available pursuant to this paragraph, up to 5 percent may be used for associated administrative expenses for NRC to carry out activities provided under this paragraph.
 (H)Mortgage foreclosure mitigation assistance grants may include a budget for outreach and advertising, and training, as determined by NRC.
 (I)NRC shall report bi-annually to the House and Senate Committees on Appropriations as well as the Senate Committee on Banking, Housing, and Urban Affairs and the House Committee on Financial Services on its efforts to mitigate mortgage default.
				(2)Legal assistance
 (A)The Neighborhood Reinvestment Corporation may make grants to counseling intermediaries approved by HUD or the NRC to hire attorneys to assist homeowners who have legal issues directly related to the homeowner’s foreclosure, delinquency, or short sale.
 (B)Such attorneys shall be capable of assisting homeowners of owner-occupied homes with mortgages in default, in danger of default, or subject to or at risk of foreclosure and who have legal issues that cannot be handled by counselors already employed by such intermediaries.
 (C)Grants under this paragraph may only be made to counseling intermediaries and legal organizations that (i) provide legal assistance in the 15 States with the highest rates of home mortgage defaults and foreclosures, as of January 1, 2019, and (ii) have the capacity to begin using the financial assistance within 90 days after receipt of the assistance.
 (D)No funds made available pursuant to this paragraph shall be used to provide, obtain, or arrange on behalf of a homeowner, legal representation involving or for the purposes of civil litigation.
				4.Incremental housing choice voucher assistance
 (a)Authorization of appropriationsThere is authorized to be appropriated for each of fiscal years 2019 through 2023 such sums as may be necessary to provide in each such fiscal year 20,000 incremental vouchers for rental assistance under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)).
 (b)Eligible public housing agenciesAny amounts appropriated pursuant to this section shall be used by the Secretary of Housing and Urban Development only to provide additional amounts for rental assistance vouchers for public housing agencies that administer 10,000 or more vouchers for rental assistance under such section 8(o).
			